Citation Nr: 0735270	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son and daughter


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran retired in May 1967 after more than 20 years of 
active service.  He died in October 2002.  The appellant is 
his widow.

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal of an April 2003 rating decision issued in 
May 2003 in which the RO, inter alia, denied service 
connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in June 2003, 
and the RO issued a statement of the case (SOC) in January 
2004.  A substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) was received in February 2004.

In June 2004, the appellant, her son and daughter testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO; a transcript of the hearing is of record.  In a June 
2004 statement, the appellant indicated that the RO hearing 
before a DRO satisfied her request for a hearing.  In June 
2005, the RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claim.

In a February 2006 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death, to include as due to AO.  The appellant filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  

In an April 2007 Order, the Court granted a joint motion for 
remand filed by representatives for both parties, vacating 
the Board decision and remanding the matter on appeal to the 
Board for compliance with the joint motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.

The Board points out that, in a January 2006 Brief on Appeal, 
the appellant's representative referred to a claim for burial 
benefits; however, this is not a claim advanced by this 
appellant.  [Parenthetically, the Board notes that in 
November 2002 the RO received a claim for burial benefits 
from the veteran's daughter; the RO denied her burial 
benefits in a February 2003 administrative decision; she 
filed a NOD in May 2003; and the RO issued her a SOC in 
January 2004, but there is no evidence of a timely-filed 
substantive appeal).


REMAND

In light of points raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

The appellant contends that service connection for the cause 
of the veteran's death is warranted on the basis because she 
maintains that the veteran's fatal gastric cancer and 
diabetes mellitus (which she asserts led or contributed to 
his death) were the result of his exposure to AO during 
military service in the Republic of Vietnam.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

In addition, regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the Vietnam Era), and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. §§ 3.307(a)(6), 3.313 (2007).  The diseases listed 
at § 3.309(e) include Type II diabetes mellitus, but do not 
include gastric cancer.  VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which it has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 
57,586-57,589 (1996); 72 Fed. Reg. 32,345-32,407 (June 12, 
2007).

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  

In the joint motion, the parties noted that, during his more 
than 20 years of active service, the veteran received the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  During her hearing, the appellant testified that the 
veteran told her that he had military service in Vietnam and 
that he believed that his disabilities were caused by such 
service.  The veteran's son and daughter each testified that, 
during his lifetime, they had heard various conversations of 
the veteran wherein he mentioned having had some military 
service in Vietnam.

The parties acknowledge that veteran's personnel and 
administrative records associated with the claims file are 
negative for indications that he was ever present in Vietnam.  
However, the joint motion also includes reference to the fact 
that the record includes AF Form 910, a report of the 
veteran's in-service performance covering the period from May 
21, 1965 to May 20, 1966, in which a reporting official 
stated that the veteran had "recently returned from a 
classified TDY" at an unidentified location.  This report 
was signed by A. L. S. and C. H. D.  In June 2004, in an 
attempt to determine whether the veteran's classified TDY was 
in Vietnam, the RO sent inquiries to the signatories of that 
report, along with a photograph of the veteran and a series 
of questions regarding the veteran.  In response, A. L. S. 
stated that, while he did not recall the veteran 
specifically, the wording used in the report was such that he 
had "no doubt in my mind that he was in Vietnam" inasmuch 
as the only classified TDYs at that time were to one of three 
bases in Vietnam, adding that he firmly believed that the 
veteran's TDY was at Tan Son Nhut Air Base, Republic of 
Vietnam, supporting the RF-101 Reece aircraft.  In his 
response, C. H. D., the reporting officer who signed the 
veteran's AF Form 910 performance appraisal, stated, inter 
alia, that it was his signature on the document; that he 
recalled that the veteran served with him and that the 
veteran had been sent to Vietnam; that the only TDY missions 
that their squadron performed were three months or longer at 
the Tan Son Nhut Air Base outside of Saigon; and that most of 
their airmen spent at least two TDY tours in Vietnam.  

In June 2004, the RO also requested the United States Armed 
Services Center for Research of Unit Records (CURR) (now, the 
U.S. Army and Joint Services Records Research Center 
(JSRRC)), to verify whether the veteran's TDY during the 
period from May 1965 to May 1966 was in Vietnam.  In November 
2004, CURR responded that additional search could be 
conducted only if the exact dates of the veteran's TDY in 
Vietnam were provided.  The appellant did not respond to the 
RO's December 2004 and April 2005 letters, requesting that 
she furnish the exact dates of the veteran's TDY.  

Given the facts that the above-mentioned AF Form 910 reflects 
that the veteran had "recently" returned from a classified 
TDY and that the signatories to that report indicated that 
the typical TDY mission was for at least 90 days, the parties 
agreed in the joint motion that the appeal should be remanded 
so that another request could be made to JSRRC to focus on 
the time period close to May 1966 to verify the veteran's 
presence in Vietnam, pursuant to VA's duty to obtain relevant 
records from a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the Board finds that the RO should make 
additional efforts to verify whether the veteran actually 
served in the Republic of Vietnam during the Vietnam Era.  
While the RO commendably explained its reasons for not 
requesting further verification from JSRRC, as noted by the 
parties in the joint motion, the information in the claims 
file is sufficient to give the JSRRC a 60-day period in 1966 
to verify whether the veteran served on a TDY in Vietnam 
during that time period.  The Board also notes that, in a 
February 2003 response, the National Personnel Records Center 
(NPRC) stated that it was unable to determine whether the 
veteran had in-country service in Vietnam and that there were 
no records showing that the veteran was exposed to herbicides 
in service.  Not only should the RO contact the JSRRC and ask 
where the veteran could have been on TDY in March 1966 and 
April 1966, but it should also ask the Department of the Air 
Force to verify where and when the veteran may have been sent 
on TDY while he was stationed with the 439th Field 
Maintenance Squadron at Misawa Air Base, Japan, from July 21, 
1965 through December 20, 1966.  If the service department 
cannot verify where the veteran actually served during this 
period, then the service department should be asked to 
indicate where maintenance personnel attached to the 439th 
Field Maintenance Squadron most likely served on TDYs during 
this period.

The Board also notes that that the veteran was treated for 
stomach/gastric problems on several occasions while on active 
duty.  For example, the veteran was hospitalized for 
gastroenteritis in February 1956 and for abdominal pain in 
April 1958.  In December 1964, the veteran reported "stomach 
trouble" since 1949.  On his December 1966 retirement 
examination report, the examiner noted: "Stomach trouble 
1949-1955.  Hospitalized and evaluated for ulcer.  No disease 
found.  Very infrequent trouble at present."  The first 
objective evidence of gastric carcinoma and diabetes mellitus 
in the record was in 2002.  The veteran's certificate of 
death shows that he died in October 2002 and that the 
immediate cause of death was metastatic gastric 
adenocarcinoma.  In a statement dated later the same month, 
one of the veteran's treating physicians at the Naval Medical 
Center in Portsmouth, Virginia indicated that the veteran was 
seen in the hematology/oncology clinic from August 21, 2002 
to 24, 2002, and that, upon review of his medical records, 
diabetes was an underlying contributor in the veteran's 
death. 

In light of this evidence, the Board finds that a medical 
opinion as to the relationship, if any, between the veteran's 
death and service-based on full review of the record and 
supported by stated rationale-would also be helpful in 
resolving the claim on appeal.  See 38 C.F.R. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Prior to obtaining the requested medical opinion, the RO 
should ensure that all outstanding pertinent medical records 
are associated with the claims file.  According to the 
appellant, she married the veteran in April 1970 and they 
lived in New York, Virginia and North Carolina.  In 1992, the 
veteran moved to Suffolk, Virginia, where he was seen at the 
Portsmouth Naval Medical Center.  In this regard, the Board 
notes that the only post-service medical records associated 
with the claims file are from the Portsmouth Naval Medical 
Center dated from July 17, 2002 to August 24, 2002.  
Thereafter, the veteran returned to North Carolina and died 
at his daughter's residence.  Although the RO sent the 
appellant a letter in January 2003 asking for pertinent 
medical records, she has not identified or furnished any 
other records.  

Therefore, to ensure that all due process requirements are 
met, the RO should give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that she has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the appellant to submit all evidence in her 
possession.  The RO should also ensure that its notice to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Hupp v. Nicholson, 21 
Vet. App. 342 (2007)-particularly as regards assignment of 
an effective date and an explanation of the evidence and 
information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a condition not 
yet service-connected-as appropriate (not previously 
provided with regard to the issue on appeal).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.  The RO's readjudication 
of the claim should include consideration of all theories of 
entitlement raised by the record.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
invite the appellant to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the appellant meets the requirements of 
Dingess/Hartman and Hupp (cited to 
above)-particularly as regards 
assignment of an effective date, and the 
information and evidence necessary to 
establish entitlement to DIC based on a 
condition not yet service connected, as 
appropriate.

The RO's letter should also clearly 
explain to the appellant that she has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  The RO's efforts to verify the 
veteran's presence in the Republic of 
Vietnam should include, but are not 
limited to, contacting the JSRRC, 
National Archives and records 
Administration (NARA), the Department of 
the Air Force, and the NPRC.  In doing 
so, the RO should contact the NPRC and 
request that a complete copy of the 
veteran's Official Military Personnel 
File (OMPF).  If such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

In contacting any records custodian 
(JSRRC, NARA, the service department, or 
NPRC), the RO should submit copies of the 
veteran's AF Form 7, the veteran's 
personnel records, including the 
veteran's AF Form 910 for the period from 
May 21, 1965 to May 20, 1966, and the 
statements from the signatories of that 
AF Form 910 and the dates of the 
veteran's assignment to the 439th Field 
Maintenance Squadron at Misawa Air Base, 
Japan (from July 21, 1965 through 
December 20, 1966) and ask where the 
veteran was assigned on TDY in March 1966 
and April 1966 while he was stationed 
with the 439th Field Maintenance 
Squadron.  The RO should also ask the 
Department of the Air Force to verify 
where and when the veteran may have been 
sent on TDYs while he was stationed with 
the 439th Field Maintenance Squadron at 
Misawa Air Base, Japan, from July 21, 
1965 through December 20, 1966.  

If the service department cannot verify 
where the veteran actually served during 
this period, then the service department 
should be asked to indicate where 
maintenance personnel attached to the 
439th Field Maintenance Squadron most 
likely served on TDYs during this period.  
In contacting the JSRRC, the RO should 
also submit copies of any documents from 
the OMPF that are not already mentioned 
above.  Copies of all materials obtained 
should be associated with the file.

4.  Following receipt of a response from 
the JSSRC, and/or any other contacted 
entity, the RO should prepare a report 
detailing where the veteran served or 
most likely served on TDYs while he was 
stationed with the 439th Field 
Maintenance Squadron at Misawa Air Base, 
Japan, from July 21, 1965 through 
December 20, 1966.  This report is then 
to be added to the claims file.  If the 
veteran's presence in the Republic of 
Vietnam during the Vietnam Era (the 
period beginning on January 9, 1962, and 
ending on May 7, 1975 ) has been 
verified, then the RO should state so in 
its report and proceed with the 
development requested in paragraph 5.

5.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, or a reasonable time period for 
the appellant's response has expired, the 
RO should forward the claims file to an 
appropriate physician (with expertise in 
oncology) for a comprehensive review of 
the record (to include all medical 
evidence and evidence reflecting lay 
assertions) and opinion.

Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that a 
disability of service origin caused or 
substantially or materially contributed 
to cause the veteran's death.  

In rendering the requested opinion, the 
physician should specifically address the 
relationship, if any, between the 
complaints of abdominal pain and gastric 
distress noted in service and the gastric 
cancer resulting in the veteran's death.  
The examiner should also address whether  
diabetes mellitus substantially or 
materially contributed to cause the 
veteran's death; and, if so (and, in the 
event that Vietnam Service is not 
established, and presumptive service 
connection based on herbicide (Agent 
Orange) exposure is not established), 
whether diabetes mellitus was incurred or 
aggravated in service, or was first 
manifested to a compensable degree within 
the first post-service year.

The reviewing physician should set forth 
the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  If the reviewing 
physician cannot provide a response to 
the ultimate question or any of the 
considerations noted above without 
resorting to speculation, he or she 
should clearly so state.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of all theories of 
entitlement raised by the record.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



